Exhibit 10.4
ovasexhibit1042017q21_image1.jpg [ovasexhibit1042017q21_image1.jpg]








June 14, 2017




Jonathan Gillis


Delivered via email


Dear Jon:


On behalf of OvaScience, Inc. (the “Company”), I am pleased to offer you
employment with the Company. The purpose of this letter is to summarize the
terms of your employment with the Company, should you accept our offer. Should
you accept our offer, the terms set forth in this letter will replace and fully
supersede Section 3 (“Separation Process”) of the letter dated April 28, 2017
terminating your international assignment (the “April 28, 2017 Agreement”),
which you signed on May 5, 2017.
1.    Employment. You will be employed pursuant to the terms of this letter
agreement effective June 14, 2017 (the “Start Date”), to serve on a full-time
basis as the Vice President of Finance. In this role, you will report to the
Company’s Chief Executive Officer or his designee, and have such duties and
responsibilities as are customary for such position, and as are otherwise
assigned to you from time to time by the Company. You agree to devote your full
business time, best efforts, skill, knowledge, attention, and energies to the
advancement of the Company’s business and interests and to the performance of
your duties and responsibilities as an employee of the Company and not to engage
in any other business activities without prior approval from the Company.


2.    Compensation. Your base salary will be $20,833.00 per month ($250,000.00
on an annualized basis), subject to applicable taxes and withholdings and may be
reviewed yearly at the sole discretion of the Board. Please note that the
annualized amount of your salary as described above is set forth as a matter of
convenience, and shall not constitute or be interpreted as an agreement by the
Company to employ you for any specific period of time. In addition to your base
salary, you will be eligible to receive an annual discretionary bonus award of
up to thirty-five percent (35%) of your then current base salary. The bonus
award, if any, will be determined by the Board of Directors of the Company or a
Committee thereof (the “Board”) in its sole discretion, based on achieving
specific goals to be determined by the Chief Executive Officer of the Company in
consultation with the Board. To the extent that you earn any bonus hereunder,
such bonus will be paid at the same time that bonuses are paid to other Company
employees of similar rank and tenure, but in no event later than sixty-five (65)
days following the end of the fiscal year in which it was earned. You must be an
active employee of the Company on the date on which bonuses are distributed in
order to be eligible for and to be deemed as having earned any bonus award.









--------------------------------------------------------------------------------

ovasexhibit1042017q21_image1.jpg [ovasexhibit1042017q21_image1.jpg]




3.    Benefits. You will be eligible to participate in any and all benefit
programs that the Company establishes and makes available to its employees from
time to time, provided you meet the specific eligibility criteria as set forth
in (and subject to all provisions of) the plan documents governing those
programs. The benefits made available by the Company, and the rules, terms and
conditions for participation in such benefit plans, may be changed by the
Company at any time and from time to time without advance notice.
4.    Vacation. You will be eligible to accrue up to a maximum of twenty (20)
days of paid vacation per calendar year to be taken at such times as may be
approved by the Company. The number of vacation days for which you are eligible
shall accrue at the rate of 1.67 days per month that you are employed during
such calendar year, and shall be subject to the Company’s vacation policies and
practices as in effect from time to time.
5.    Stock Options.
(a)    Any award of options to purchase shares of the Company’s Common stock
previously granted to you by the Board or the Compensation Committee of the
Board prior to the date of this Agreement shall remain in full force and effect
in accordance with the terms and conditions of the written award agreements
between you and the Company governing each such award.
(b)    Subject to the approval of the Board (including a majority of the
independent members of the Board) or the Compensation Committee of the Board,
the Company will grant to you a non-qualified stock option (the “Option”) for
the purchase of an aggregate of 30,000 shares of Common Stock of the Company
(subject to appropriate adjustments for stock splits, stock dividends,
combinations, recapitalizations and similar transactions affecting the Common
Stock of the Company after the date hereof) at a price per share equal to the
closing sale price of the Common Stock on the Nasdaq Global Market on the date
of grant, as an inducement material to you joining the Company, pursuant to Rule
5635(c)(4) of the Nasdaq Listed Company Manual. The Option shall be subject to
all terms, vesting schedules and other provisions set forth in a separate option
agreement. The Option will have a term of ten (10) years except as set forth in
the stock option agreement and be subject to a vesting schedule of four (4)
years, with 25% of the shares vesting on the first anniversary of your
employment start date and 6.25% of the shares vesting each quarter thereafter.
Notwithstanding anything to the contrary in the stock option agreement, if a
“Change in Control Event” (as defined on Exhibit A attached hereto) occurs and,
within one (1) year of such Change in Control Event, your employment is
terminated by the Company (or any successor) without “Cause” (as defined on
Exhibit A) or by you for “Good Reason” (as defined on Exhibit A), the vesting
schedule of the Option shall be accelerated in full. You may be eligible to
receive future stock options grants as the Board shall deem appropriate and in
its sole and absolute discretion.







--------------------------------------------------------------------------------

ovasexhibit1042017q21_image1.jpg [ovasexhibit1042017q21_image1.jpg]




6.    Retention Bonus. You will receive the following retention payments (the
“Retention Bonus”):
(a)    The Company will pay you a retention bonus of $100,000, less applicable
withholdings, payable in equal installments in accordance with the Company’s
regular payroll practices over the six month period immediately following the
Start Date.
(b)    The Company will pay you a retention bonus of $50,000, less applicable
withholdings, on the next regular payroll date following the eighteen month
anniversary of the Start Date.
(c)    The Company will pay you a retention bonus of $50,000, less applicable
withholdings, on the next regular payroll date following the twenty-four month
anniversary of the Start Date.
(d)    Except as provided in Section 7, you must be an active employee of the
Company on the date on which each installment of the Retention Bonus is due to
be paid to you in order to receive the Retention Bonus. If your employment
terminates prior to the date a portion of the Retention Bonus is otherwise
payable, you will forfeit the unpaid portion of the Retention Bonus.
7.    Severance Benefits Upon Termination by the Company Without “Cause” or by
you for “Good Reason”. If the Company terminates your employment without Cause
(as defined on Exhibit A attached hereto) or you terminate your employment for
Good Reason (as defined on Exhibit A), you shall be eligible to receive the
following severance benefits: (a) severance pay in an amount equal to six (6)
months of your base salary as in effect at the time of your termination, payable
in accordance with the Company’s regular payroll procedures proportionately over
a six (6) month period following the termination of your employment (such
period, the “Severance Period”); provided that, if you commence any employment
substantially similar to your employment hereunder (based upon responsibility
and compensation) during the Severance Period, your severance amount shall be
reduced such that the number of months of severance pay to which you will be
entitled shall be equal to that number of months between the date your
employment with the Company terminates and the date you commence such new
employment; (b) the unpaid portion of the Retention Bonus otherwise payable to
you under Section 6 in a single lump sum; and (c) should you be eligible for and
elect to continue receiving group medical and dental insurance coverage under
the law known as COBRA, the Company shall continue to pay on your behalf that
portion of the monthly premiums for such coverage that it pays for active and
similarly situated employees receiving the same type of coverage, through the
earlier of (x) the last day of the Severance Period, or (y) the date that you
become eligible for group health and/or dental insurance coverage from any new
employer. No severance pay or other benefit hereunder shall be provided to you
unless, within sixty (60) days following the date that your







--------------------------------------------------------------------------------

ovasexhibit1042017q21_image1.jpg [ovasexhibit1042017q21_image1.jpg]




employment is terminated, you first execute and do not revoke a separation
agreement in a form prepared by and acceptable to the Company, which shall
include, at a minimum, a full release of all claims against the Company (as well
as its parents, subsidiaries and affiliates, and its and their, executives,
officers, directors, employees, consultants, agents, shareholders, and assigns),
as well as non-disparagement and confidentiality provisions in favor of the
Company (the “Separation Agreement”). The severance payments shall commence on
the first payroll period following the date the Separation Agreement becomes
enforceable and no longer subject to revocation and the Retention Bonus will be
paid in a lump sum on the first payroll period following the date the Separation
Agreement becomes enforceable and no longer subject to revocation.
Notwithstanding the payment requirements set forth in the immediately preceding
sentence, if the sixty (60) day period following the date your separation from
service begins in one tax year and ends in the following tax year, the Company
will commence payment on the next regular payroll date following the later of
January 1 of the second tax year and the date the Separation Agreement becomes
enforceable and no longer subject to revocation. The first such payment will
include a catch-up payment equal to all amounts you otherwise would have
received under paragraphs 7(a) and 7(b) prior to the first payment. The
distribution of any severance payments shall be subject to the provisions of
Exhibit B attached hereto.
8.    Notices. Any purported termination of employment by the Company for Cause
or by you for Good Reason shall be communicated to the other party through
written notice, indicating the specific grounds for such termination. Such
notice, and all other communications which are required or may be given pursuant
to the terms of this letter, shall be sufficient in all respects if given in
writing and shall be deemed given (i) if delivered personally, on the date of
delivery, (ii) if mailed by certified or registered mail, return receipt
requested and postage prepaid, three (3) days after the mailing date, (iii) if
sent via a nationally recognized overnight courier, on the next business day
thereafter, or (iv) if sent via facsimile confirmed in writing to the recipient,
or via email, on the next business day thereafter, in each case, if to the
Company, at the Company’s principal place of business, and if to you at the most
recent home address (and/or, as applicable, the most recent personal email
address) which you have provided to the Company or to such other address or
addresses as either party shall have designated in writing to the other party.


9.    Invention, Non-Disclosure, Non-Competition and Non-Solicitation. You
executed the Invention and Non-Disclosure Agreement and the Non-Competition and
Non-Solicitation Agreement in the forms attached as Exhibit C and Exhibit D,
which agreements shall remain in full force and effect in accordance with their
terms.
10.    Entire Agreement; Supersession. This Agreement, the Non-Disclosure
Agreement and the Non-Competition and Non-Solicitation Agreement in the forms
attached as Exhibit C and Exhibit D collectively constitute the sole and entire
agreement between you and the Company with respect to the terms and conditions
of your employment. Any representation, inducement, promise or agreement,
whether oral or written, which pertains to such matters and is







--------------------------------------------------------------------------------

ovasexhibit1042017q21_image1.jpg [ovasexhibit1042017q21_image1.jpg]




not embodied herein shall be of no force or effect. In the event that any
provision or portion of this Agreement shall be determined to be invalid or
unenforceable for any reason, the remaining provisions of this Agreement shall
be unaffected thereby and shall remain in full force and effect. This Agreement
supersedes all prior agreements with the Company related to the terms and
conditions of your employment, provided, however, that the April 28, 2017
Agreement remains in force and effect other than with respect to Section 3 of
the April 28, 2017 Agreement.
11.    At-Will Employment. This letter shall not be construed as an agreement,
either express or implied, to employ you for any stated term, and shall in no
way alter the Company’s policy of employment at will, under which both you and
the Company remain free to terminate the employment relationship for any reason
or no reason, with or without cause, at any time, with or without notice.
Similarly, nothing in this letter shall be construed as an agreement, either
express or implied, to pay you any compensation or grant you any benefit beyond
the end of your employment with the Company, except as explicitly set forth in
paragraph 7.
12.    Company Policies and Procedures. As an employee of the Company, you will
be required to comply with all Company policies and procedures. Further, the
Company’s premises, including all workspaces, furniture, documents and other
tangible materials, and all information technology resources of the Company
(including, but not limited to, computers, data and other electronic files, and
all internet and e-mail systems) are subject to oversight and inspection by the
Company at any time. Company employees should have no expectation of privacy
with regard to any Company premises, materials, resources or information.




This offer letter, and the Exhibits specifically referenced herein, constitute
the entire offer regarding the terms and conditions of your prospective
employment with the Company. It supersedes any prior agreements, or other
promises or statements (whether oral or written) regarding the terms of your
employment. The resolution of any disputes under this letter or related to your
employment with or separation of employment from the Company shall be governed
by Massachusetts law. By accepting this offer of employment, you agree that any
action, demand, claim or counterclaim in connection with any aspect of your
employment with the Company, or any separation of employment (whether voluntary
or involuntary) from the Company, shall be resolved in a court of competent
jurisdiction in Massachusetts by a judge alone, and you waive and forever
renounce your right to a trial before a civil jury. This offer letter shall be
binding upon and shall inure to the benefit of the parties and their respective
successors. You shall be indemnified pursuant to any Company D&O insurance
policies and/or by-laws to the same extent as similarly situated Company
employees.    


If this letter correctly sets forth the terms under which you will be employed
by the Company, please sign the enclosed duplicate of this letter in the space
provided below and return it to me or Sandy Lazzari in Human Resources by
617-420-8738. If you do not accept this offer by June 21, 2017, the offer will
be deemed revoked.
Jon, we are very excited about your continued contributions toward our success.







--------------------------------------------------------------------------------

ovasexhibit1042017q21_image1.jpg [ovasexhibit1042017q21_image1.jpg]




Very truly yours,


OVASCIENCE, INC.




By: /s/ Michelle Dipp, M.D., Ph.D.        
Michelle Dipp, M.D., Ph.D.
Chief Executive Officer
The foregoing correctly sets forth the terms of my at-will employment with
OvaScience, Inc. I am not relying on any representations other than as set forth
above.






/s/ Jonathan Gillis                    Date: June 14, 2017
Jonathan Gillis

Exhibit A
Definitions
“Cause” for termination shall be deemed to exist upon:

(A)
a good faith finding by the Company (i) of failure of or refusal by the employee
to perform his or her duties and responsibilities to the Company, or (ii) that
the employee has engaged in dishonesty, gross negligence or misconduct, which
dishonesty, gross negligence or misconduct has caused harm or damage to the
business, affairs or reputation of the Company;

(B)
the commission by the employee of, the conviction of the employee of, or the
entry of a pleading of guilty or nolo contendere by the employee to any crime
involving moral turpitude or any felony; or

(C)
a breach by the employee of any provision of any invention and non-disclosure
agreement or non-competition and non-solicitation agreement with the Company,
which breach is not cured within ten (10) days written notice thereof.

A “Change in Control Event” shall be deemed to exist upon the sale of all or
substantially all of the outstanding shares of capital stock, assets or business
of the Company, by merger, consolidation, sale of assets or otherwise (other
than a transaction in which all or substantially all of the individuals and
entities who were beneficial owners of the capital stock of the Company
immediately prior to such transaction beneficially own, directly or indirectly,
more than 50% of the outstanding securities (on an as-converted to Common Stock
basis) entitled to vote generally in the election of directors of the (i)
resulting, surviving or acquiring corporation in such transaction in the case of
a merger, consolidation or sale of outstanding shares, or (ii) acquiring
corporation in the case of a sale of assets); provided that, in each of the
foregoing cases, the Change in Control Event also meets all of the requirements
of a “change in the ownership of a corporation” within the meaning of Treasury
Regulation §1.409A-3(i)(5)(v) or “a change in the ownership of a substantial
portion of the corporation’s assets” within in the meaning of Treasury
Regulation §1.409A-3(i)(5)(vii).
“Good Reason” shall be deemed to exist upon:
(A)
the relocation of the Company’s offices such that the employee’s daily commute
is increased by at least forty (40) miles each way without the consent of the
employee;



(B)
material reduction of the employee’s annual base salary without the prior
consent of the employee (other than in connection with, and substantially
proportionate to, reductions by the Company of the annual base salary of more
than 50% of its employees); or



(C)
material diminution in employee’s duties, authority or responsibilities without
the prior consent of the employee, other than changes in duties, authority or
responsibilities resulting from the employee’s misconduct;



provided, however, that (i) no such event or condition shall constitute Good
Reason unless (x) the employee gives the Company a written notice of termination
for Good Reason not more than ninety (90) days after the initial existence of
the condition, (y) the grounds for termination if susceptible to correction are
not corrected by the Company within thirty (30) days of its receipt of such
notice and (z) the employee’s termination of employment occurs within six months
following the Company’s receipt of such notice; and (ii) at all times “Good
Reason” will be interpreted in a manner consistent with the definition of “good
reason” within the meaning of Section 409A (as defined below).


Exhibit B


Payments Subject to Section 409A


1.     Subject to this Exhibit B, payments or benefits during the Severance
Period under this offer letter (“Severance Payments”) shall begin only upon the
date of your “separation from service” (determined as set forth below) which
occurs on or after the termination of your employment. The following rules shall
apply with respect to distribution of the Severance Payments, as applicable:


(a)
It is intended that each installment of the Severance Payments shall be treated
as a separate “payment” for purposes of Section 409A of the Code and the
guidance issued thereunder (“Section 409A”). Neither the Company nor you shall
have the right to accelerate or defer the delivery of any such Severance
Payments except to the extent specifically permitted or required by Section
409A.



(b)
If, as of the date of your “separation from service” from the Company, you are
not a “specified employee” (within the meaning of Section 409A), then each
installment of the Severance Payments shall be made on the dates and terms set
forth in the offer letter.



(c)
If, as of the date of your “separation from service” from the Company, you are a
“specified employee” (within the meaning of Section 409A), then:



(i)
Each installment of the Severance Payments due under the offer letter that, in
accordance with the dates and terms set forth herein, will in all circumstances,
regardless of when your separation from service occurs, be paid within the
Short-Term Deferral Period (as defined under Section 409A) shall be treated as a
short-term deferral within the meaning of Treasury Regulation Section
1.409A-1(b)(4) to the maximum extent permissible under Section 409A and shall be
made on the dates and terms set forth in the offer letter; and



(ii)
Each installment of the Severance Payments due under the offer letter that is
not described in this Exhibit B, Section 1(c)(i) and that would, absent this
subsection, be paid within the six-month period following your “separation from
service” from the Company shall not be paid until the date that is six months
and one day after such separation from service (or, if earlier, your death),
with any such installments that are required to be delayed being accumulated
during the six-month period and paid in a lump sum on the date that is six
months and one day following your separation from service and any subsequent
installments, if any, being paid in accordance with the dates and terms set
forth herein; provided, however, that the preceding provisions of this sentence
shall not apply to any installment of Severance Payments if and to the maximum
extent that that such installment is deemed to be paid under a separation pay
plan that does not provide for a deferral of compensation by reason of the
application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating to separation
pay upon an involuntary separation from service). Any installments that qualify
for the exception under Treasury Regulation Section 1.409A-1(b)(9)(iii) must be
paid no later than the last day of your second taxable year following the
taxable year in which the separation from service occurs.



2.    The determination of whether and when your separation from service from
the Company has occurred shall be made in a manner consistent with, and based on
the presumptions set forth in, Treasury Regulation Section 1.409A-1(h). Solely
for purposes of this Exhibit B, Section 2, “Company” shall include all persons
with whom the Company would be considered a single employer under Section 414(b)
and 414(c) of the Code.


3.    All expense reimbursements shall be paid as soon as administratively
practicable. If an expense reimbursement or provision of in-kind benefit is not
exempt from Section 409A of the Code, the following rules apply: (i) in no event
shall any reimbursement be paid after the last day of the taxable year following
the taxable year in which the expense was incurred; (ii) the amount of
reimbursable expenses incurred or provision of in-kind benefits in one tax year
shall not affect the expenses eligible for reimbursement or the provision of
in-kind benefits in any other tax year; and (iii) the right to reimbursement for
expenses or provision of in-kind benefits is not subject to liquidation or
exchange for any other benefit.


4.     The Company makes no representation or warranty and shall have no
liability to you or to any other person if any of the provisions of the offer
letter (including this Exhibit) are determined to constitute deferred
compensation subject to Section 409A but that do not satisfy an exemption from,
or the conditions of, that section.










 





